Order filed September 20, 2016




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-01085-CV
                                   ____________

   BENNETT BRYANT, AKA BENNETT BERNARD BRYANT, ET AL,
                        Appellant

                                        V.

                       HARRIS COUNTY, ET AL, Appellees


                      On Appeal from the 333rd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-09420

                                    ORDER

      Appellant’s brief was due September 6, 2016. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
October 6, 2016, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                  PER CURIAM